 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00072-APG-NJK

 4                     Plaintiff,                        PROPOSED ORDER
 5           v.

 6   DAX RYAN TERRY,                                      (Docket No. 47)

 7                     Defendant.

 8
 9           Having considered the Defendant’s Motion for Competency Examination of the
10   Defendant, the Court finds that there is reasonable cause to believe that the Defendant may be
11   presently suffering from a mental disease or defect rendering him mentally incompetent to the
12   extent he is unable to understand the nature and consequences of the proceedings against him
13   or assist properly in his defense. The Court therefore GRANTS the motion.
14           Accordingly, pursuant to 18 USC § 4241(a), the Defendant shall be evaluated to
15   determine if he’s competent. Specifically, he shall be evaluated to determine if he is able to
16   understand the nature and consequences of the proceedings against him and to assist properly
17   in his defense.
18           IT IS THEREFORE ORDERED pursuant to 18 U.S.C. § 4241(a) that the Defendant
19   shall be examined pursuant to 18 U.S.C. § 4247(b) to determine the competency of the
20   Defendant to stand trial.
21           IT IS FURTHER ORDERED that the examination shall be conducted at MCC
22   San Diego, unless that is impractical, and in that event shall be conducted in a suitable BOP
23   facility closest to this Court.
24           IT IS FURTHER ORDERED that the examination will be conducted pursuant to the
25   time provisions outlined in 18 U.S.C. § 4247(b), and that upon completion of the examination,
26   the examiners will prepare and file with the Court, with a copy to Defense counsel
                                                4
 1   Monique Kirtley and Government counsel Christopher Burton, the written report as described
 2   in 18 U.S.C.§ 4247 (b), (c), and (e), the examiners’ opinion as to whether the Defendant is
 3   suffering from a mental disease or defect rendering the Defendant mentally incompetent to the
 4   extent that the Defendant is unable to understand the nature and consequences of the
 5   proceedings against him or to assist properly in his defense.
 6          IT IS FURTHER ORDERED that upon completion and filing of said reports with the
 7   Court, that the Defendant be returned to this Court for a hearing pursuant to the provisions of
 8   law.
 9          DATED:   Julyday
            This ______    24,of2019.
                                 July, 2019.
10
                                                 ___________________________________
                                                  JUDGE ANDREW GORDON
11                                               NANCY
                                                  UNITEDJ. STATES
                                                           KOPPE DISTRICT COURT
                                                 UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2 5
